                                                              United States Bankruptcy Court
                                                                    District of Arizona
Pegasus Construction, Inc.,
      Plaintiff                                                                                                        Adv. Proc. No. 20-00229-MCW
LE,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: radickem                                                              Page 1 of 2
Date Rcvd: Dec 08, 2020                                               Form ID: pdf05a                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 10, 2020:
Recip ID                 Recipient Name and Address
dft                    + HOA THI-TUYET LE, 8748 W. Maya Way, Peoria, AZ 85383-3703
pla                    + Pegasus Construction, Inc., c/o Allen Barnes & Jones, PLC, 1850 N. Central Ave., Ste. 1150, Phoenix, AZ 85004-4512
dft                    + Phong Thanh Do, 8748 W. Maya Way, Peoria, AZ 85383-3703

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion14.px.ecf@usdoj.gov
                                                                                        Dec 09 2020 00:12:00      U.S. TRUSTEE, OFFICE OF THE U.S.
                                                                                                                  TRUSTEE, 230 NORTH FIRST AVENUE,
                                                                                                                  SUITE 204, PHOENIX, AZ 85003-1725

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 10, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 7, 2020 at the address(es) listed
below:
Name                               Email Address
HILARY L BARNES
                                   on behalf of Plaintiff Pegasus Construction Inc. hbarnes@allenbarneslaw.com,
                                   sgomez@allenbarneslaw.com,mvasquez@allenbarneslaw.com,ssheffield@allenbarneslaw.com,mmorgan@allenbarneslaw.com




        Case 2:20-ap-00229-MCW Doc 23 Filed 12/08/20 Entered 12/10/20 23:05:08                                                                       Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                 User: radickem                             Page 2 of 2
Date Rcvd: Dec 08, 2020              Form ID: pdf05a                           Total Noticed: 4
TOTAL: 1




      Case 2:20-ap-00229-MCW Doc 23 Filed 12/08/20 Entered 12/10/20 23:05:08     Desc
                           Imaged Certificate of Notice Page 2 of 4
Case 2:20-ap-00229-MCW Doc 23 Filed 12/08/20 Entered 12/10/20 23:05:08   Desc
                     Imaged Certificate of Notice Page 3 of 4
      1             1.   This Court has jurisdiction over the subject matter hereof and the parties

      2   hereto.

      3             2.   Plaintiff is awarded its reasonable costs of $350.

      4             3.   The debt owed by Defendants to the Plaintiff of $923,652 together with

      5   the costs awarded above (together, “Claim”) is excepted from discharge pursuant to 11

      6   U.S.C. §§ 523(a)(2), (a)(4), and (a)(5).

      7             4.   The Defendants’ marital community shall not receive a discharge from the

      8   Claim pursuant to 11 U.S.C. § 524(a)(3).

      9             5.   Interest shall accrue on the Claim at the relevant federal judgment interest

     10   rate from the date herein.

     11             6.   Entry of this Judgment resolves the claims in the Complaint.

     12                                DATED AND SIGNED ABOVE

     13

     14

     15

     16
     17

     18

     19

     20

     21

     22

     23

     24

     25

     26
          {00260576}                                 -2-


Case 2:20-ap-00229-MCW Doc 23 Filed 12/08/20 Entered 12/10/20 23:05:08                    Desc
                     Imaged Certificate of Notice Page 4 of 4
